f 38 (concurring in result) — I agree with the majority opinion that the trial court’s grant of summary judgment in favor of Skanska USA Building Inc. must be reversed. But I write separately because I believe that under RCW 4.16.326(l)(g), the statute of limitations begins to run at termination of the defendant’s construction services rather than at substantial completion even if those services do not relate to the plaintiff’s claim. Because there is no question that Skanska’s subcontractor engaged in construction services in June 2006 and Dania Inc. filed its lawsuit within six years after termination of those services, I would hold as a matter of law that the statute of limitations cannot bar Dania’s lawsuit.
Maxa, J.
¶39 RCW 4.16.326(l)(g) states that the applicable construction contract statute of limitations expires “six years after substantial completion of construction, or during the period within six years after the termination of the services enumerated in RCW 4.16.300, whichever is later.” The parties do not dispute that (1) substantial completion of Dania’s warehouse occurred by January 2006, (2) after substantial completion Skanska’s subcontractor performed *376additional construction services - installation of a final layer of the roofing membrane, (3) the subcontractor did not complete the membrane installation on the roof until June 2006, and (4) Dania filed suit against Skanska and the subcontractor for breach of contract in April 2012. Therefore, Dania’s claim is barred if the statute of limitations started running at substantial completion, but it is not barred if the statute of limitations started running when Skanska’s subcontractor terminated its services in June 2006.
¶40 The majority opinion states, “For contractors who perform final services on a project, the limitations period begins to run from the date their last service was provided, so long as that service gave rise to the cause of action” Majority at 371 (emphasis added). For authority, the majority relies on Parkridge Associates v. Ledcor Industries, Inc., where Division One of this court held, “The plain language of RCW 4.16.300, describing actions or claims ‘arising from’ various services, shows that the services considered in this assessment must be those that gave rise to the cause of action.” 113 Wn. App. 592, 599, 54 P.3d 225 (2002) (interpreting the phrase “termination of the services enumerated in RCW 4.16.300” in RCW 4.16.310).
¶41 I believe that the statements in the majority opinion and in Parkridge reflect an erroneous interpretation of the term “services” as used in construction contract statutes. RCW 4.16.326(l)(g) provides that the statute of limitations begins to run at the “termination of the services enumerated in RCW 4.16.300.” Nothing in RCW 4.16.326(l)(g) states or even implies that the “services” it references must be the services giving rise to the plaintiff’s cause of action.
¶42 The court in Parkridge referenced the “plain language of RCW 4.16.300.” 113 Wn. App. at 599. But the services enumerated in that statute are, among others, “claims or causes of action of any kind against any person, arising from such person having constructed, altered or repaired any improvement upon real property.” RCW 4.16.300.
*377¶43 In other words, under RCW 4.16.326(l)(g) the statute of limitations starts running at termination of construction services. Nothing in RCW 4.16.300 states or even implies that the services referenced in RCW 4.16.326(l)(g) must be the services giving rise to the plaintiff’s cause of action.
¶44 Here, Skanska’s subcontractor performed services enumerated in RCW 4.16.300 - constructing, altering or repairing any improvement upon real property - in June 2006. As a result, RCW 4.16.326(l)(g) provides that the statute of limitations did not start running until the termination of those services.
¶45 The majority concludes that a question of fact exists as to when the statute of limitations started running because the services performed in June 2006 involved the warehouse’s roof, and Dania’s claim involved the roof. However, in my opinion it does not matter whether the June 2006 services were related or completely unrelated to Dania’s claim. Under the plain language of RCW 4.16-.326(l)(g), as long as the services were construction services as enumerated in RCW 4.16.300, the statute of limitations started running upon the termination of those services.
¶46 I would reverse and remand with directions to the trial court to dismiss Skanska’s statute of limitations defense.